COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Huff, Judges Russell and AtLee
UNPUBLISHED


              Argued at Richmond, Virginia


              TARSHA M. GERALD
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1967-15-2                                    CHIEF JUDGE GLEN A. HUFF
                                                                                 DECEMBER 27, 2016
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                                               Cheryl V. Higgins, Judge

                               Norman H. Lamson for appellant.

                               Christopher P. Schandevel, Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     Tarsha M. Gerald (“appellant”) appeals her convictions of driving on a suspended

              license, third offense, in violation of Code § 46.2-301, and perjury, in violation of Code

              § 18.2-434. After her conviction for driving on a suspended license, third offense, in the

              Albemarle County General District Court, a grand jury indicted appellant for perjury. Appellant

              appealed the driving on a suspended license conviction to the Albemarle County Circuit Court

              (“trial court”), which, following a bench trial on both charges, convicted appellant for driving on

              a suspended license, third offense, and for committing perjury in the general district court. The

              trial court sentenced appellant to one year’s imprisonment with all but four months suspended for

              the driving on a suspended license conviction and five years’ imprisonment with all but three

              months suspended for the perjury conviction, for a total active sentence of seven months. On

              appeal, appellant challenges the sufficiency of the evidence as to the driving on a suspended



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
license and perjury charges and contends that the trial court was an improper venue for the

perjury trial. For the following reasons, this Court affirms the convictions.

                                       I. BACKGROUND

       On appeal, “we consider the evidence and all reasonable inferences flowing from that

evidence in the light most favorable to the Commonwealth, the prevailing party at trial.”

Williams v. Commonwealth, 49 Va. App. 439, 442, 642 S.E.2d 295, 296 (2007) (en banc)

(quoting Jackson v. Commonwealth, 267 Va. 666, 672, 594 S.E.2d 595, 598 (2004)). So viewed,

the evidence is as follows.

       Between 3:00 and 4:00 p.m. on May 26, 2013, a Mercedes rear-ended a Toyota driven by

Paul Welch (“Welch”) while he waited for a traffic signal on Ivy Road in Albemarle County.

Welch “immediately” opened his door to exit his car and saw in his mirror the Mercedes’s driver

stepping out of the driver’s side. Welch identified the driver as Patricia Gerald (“Patricia”).

Welch walked to the passenger side of the Mercedes, and appellant—Patricia’s daughter—

stepped out of the front passenger side of the vehicle. The only other person Welch observed in

the Mercedes was a woman in the backseat who did not leave the car. Appellant identified

herself as the car’s owner and gave Welch a piece of paper with her contact information,

insurance company, and license plate number. Appellant had only a state-issued identification

card and did not show Welch a driver’s license.

       Welch then asked to see the license belonging to the car’s driver, Patricia. At that point,

the two women switched sides—according to Welch, appellant “ran around to the driver’s side,

hopped in the car, and [Patricia] got in the passenger seat, and they sped off.” Welch followed

the Mercedes long enough to confirm that the license plate number appellant gave him was

accurate and then called police.



                                                -2-
       Albemarle County Police Officer Ralph Scopelliti (“Scopelliti”) responded to the scene

and, based on his conversation with Welch, radioed information about the incident to dispatch.

Officer Carl Scott Miller (“Miller”) heard Scopelliti’s call and then traveled to an address

associated with the Mercedes provided by dispatch. On arrival, he located the car, appellant, and

Patricia. After questioning Patricia, Miller asked appellant whether she had driven the vehicle.

Appellant told Miller “that she was not driving the vehicle when the crash occurred, but her

mother was very upset after the crash and so she drove the vehicle home.” Appellant stated that

she had not previously told Miller that she drove the car away from the accident scene because

her license had been suspended. Miller later confirmed that both Patricia and appellant had

suspended licenses.

       During the investigation, Scopelliti called a phone number provided by Miller in order to

follow up with the two women. Scopelliti identified himself, and then asked if he was speaking

with appellant. Appellant replied “yes.” Scopelliti then asked her whether “she was involved in

an accident,” and appellant replied “yes.” Scopelliti asked her next “if she drove off after the

accident,” and appellant replied “yes.” Scopelliti asked her “if she had a valid driver’s license,”

and appellant again replied “yes.”1

       Based on the investigation, both appellant and Patricia were charged with driving on a

suspended license in violation of Code § 46.2-301. The joint trial of appellant and Patricia as

codefendants took place in Albemarle County General District Court on October 8, 2013. The

general district court judge administered oaths to appellant, Patricia, and the Commonwealth’s

witnesses before the trial began. Both appellant and Patricia testified in their own defense.




       1
        After speaking with appellant, Scopelliti also similarly questioned Patricia over the
telephone.
                                                -3-
        Because there was no record of the general district court proceedings, during the later

circuit court proceedings the Commonwealth relied on Scopelliti’s testimony to establish the

events of the general district court trial. His testimony established that, on direct examination,

both appellant and Patricia denied driving. During the general district court trial, the

Commonwealth’s attorney had read from Miller’s investigation notes, which contained the

questions he asked appellant and Patricia during the investigation, in order to ask the

codefendants those same questions on cross-examination. Scopelliti had an identical copy of

Miller’s notes on which he had recorded what questions the Commonwealth’s attorney had asked

appellant.

        Specifically, the Commonwealth’s attorney had first asked appellant “if she told

Officer Miller that she drove the car home because her mother was too upset and could not drive,

and she said no.” The Commonwealth’s attorney then had asked appellant whether she said

anything to Miller about her license being suspended, and again appellant said “no.” After

cross-examining both appellant and Patricia, the Commonwealth had asked the codefendants if

they understood they were under oath, and both independently answered that they understood

they were under oath and they had told the truth on cross-examination.

        The general district court found both appellant and Patricia guilty of driving on

suspended licenses, and both appealed their convictions to the circuit court where they were tried

jointly for the original driving on a suspended license charges as well as for committing perjury

during the general district court trial.

        Following the close of the Commonwealth’s evidence during the circuit court trial, which

included the testimony of Welch, Miller, and Scopelliti, appellant testified in her own defense.

According to appellant, she, Patricia, Patricia’s boyfriend Aaron Alexander, appellant’s two

children, and a woman named Bianca “Tiffany” Horne (“Horne”) drove to Waynesboro in the
                                                -4-
Mercedes on May 26, 2013 to buy groceries. Appellant testified that Horne drove to and from

Waynesboro, and was driving when the Mercedes struck Welch’s Toyota. She further testified

that after she gave Welch her contact and insurance information, Welch told her she could leave

so Horne drove them back to appellant’s apartment. Appellant testified that she remembered

speaking with Miller at her apartment and that when he asked her for her driver’s license, she

gave him her state identification. She denied ever speaking to Scopelliti and further denied

giving false testimony about the matter in the general district court trial.

       Called as a defense witness on December 1, 2014, Horne testified that she had known

appellant for “five months . . . or a year.” When counsel for appellant asked Horne to clarify

how she knew appellant on May 26, 2013 when she had just testified that she had known

appellant for only a year, Horne replied: “I—I met her in Waynesboro.” She further testified

that when she was driving back from Waynesboro, only appellant was in the car with her. When

asked whether she was present when an automobile accident occurred on May 26, 2013, Horne

replied: “I was a licensed driver coming back from Waynesboro back to Charlottesville, and I

plead the Fifth.” The defense also called Aaron Alexander, who testified that he was in pain due

to back problems and noted that he was asleep in the backseat during the incident. He identified

Horne as the driver after initially referring to her as “whatyoucallum,” and testified that he did

not know Horne’s last name. Although called to the stand, Patricia invoked her Fifth

Amendment right against self-incrimination and refused to testify.

       During the trial, appellant’s counsel objected to venue on the basis that the Albemarle

County General District Court is located in the City of Charlottesville, not Albemarle County,

and thus the trial court was an improper venue for appellant’s perjury trial. The trial court

determined that the parties would “finish the case except for the issue with regards to venue,”

which it granted the parties leave to brief. Appellant moved to strike at the close of the
                                                 -5-
Commonwealth’s evidence and renewed that motion at the close of all evidence. Appellant

contended that the Commonwealth failed to present sufficient evidence to establish that the

allegedly perjurious testimony concerned a material issue, that the evidence did not sufficiently

corroborate the falsity of appellant’s statement, and that Welch’s testimony was insufficient

because he was interested in the prosecution. The Court denied the motions to strike and

continued the case for closing argument following receipt of the venue briefs.

       The trial reconvened for closing arguments on February 24, 2015 after the parties filed

their venue briefs. Appellant argued that, under the City of Charlottesville’s charter, property

owned by Albemarle County within the City of Charlottesville is subject to the “joint

jurisdiction” of the city and county. Appellant distinguished “concurrent jurisdiction” from

“joint jurisdiction,” which appellant argued would require city and county officers to act in

concert to conduct a prosecution, and concluded that under the charter Albemarle County could

not “act unilaterally to do a criminal prosecution” for crimes committed in the county

courthouse. The trial court ruled that, although the courthouse is within the City of

Charlottesville’s limits, the phrase “joint jurisdiction” implied that “the jurisdiction is shared, and

it doesn’t mean that they have to act together.”

       Ultimately, the trial court concluded that the Commonwealth proved venue was proper,

then went on to convict appellant of driving on a suspended license and committing perjury in

the general district court. The trial court noted that it gave Welch’s testimony “great weight” in

light of his testimony’s detail and the lack of anything “in cross-examination that really attacked

or took away from [his] credibility.” The trial court noted appellant’s statements to Miller were

corroborated by the testimony of Welch and Scopelliti, and it additionally observed that

“whether or not one is driving at the time of an accident seems to be a singular significant



                                                 -6-
event.” The trial court declined to find the defense witnesses’ accounts credible, finding that

“there are too many discrepancies in the testimony between [appellant] and the other witnesses.”

        Appellant subsequently filed motions to reconsider the venue and sufficiency issues,

which the trial court denied. This appeal followed.

                                   II. STANDARD OF REVIEW

        Our standard for reviewing the sufficiency of the evidence is firmly established:

                [W]hen the sufficiency of the evidence is challenged on appeal, the
                evidence and all reasonable inferences fairly drawn therefrom must
                be viewed in the light most favorable to the Commonwealth. The
                trial court’s judgment should be affirmed unless it appears that it is
                plainly wrong or without evidence to support it.

Spencer v. Commonwealth, 238 Va. 275, 283, 384 S.E.2d 775, 779 (1989) (citations omitted).

Under this familiar standard of review, “[a]n appellate court does not ‘ask itself whether it

believes that the evidence at the trial established guilt beyond a reasonable doubt.’” Williams v.

Commonwealth, 278 Va. 190, 193, 677 S.E.2d 280, 282 (2009) (quoting Jackson v. Virginia,

443 U.S. 307, 318-19 (1979)). “Rather, the relevant question is whether ‘any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.’” Id.

Thus, this standard “gives full play to the responsibility of the trier of fact fairly to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts.” Jackson, 443 U.S. at 319.

        “In its review, this Court will give deference to the trial court’s findings of fact, but

review the trial court’s ‘statutory interpretations and legal conclusions de novo.’” Wallace v.

Commonwealth, 65 Va. App. 80, 88, 774 S.E.2d 482, 486 (2015) (quoting Brown v.

Commonwealth, 57 Va. App. 381, 390, 702 S.E.2d 582, 586 (2010)).




                                                  -7-
                                          III. ANALYSIS

       Appellant raises three assignments of error in this appeal:

               1. The trial court erred by denying [appellant’s] motion to strike
                  the evidence, renewed after presentation of defense evidence,
                  because the Commonwealth failed to prove the questions
                  propounded to [appellant] to which her answers were allegedly
                  perjurious.

               2. The trial court erred by overruling [appellant’s] objection to
                  venue of the Albemarle Court House, site of the alleged
                  perjury, as being, not in Albemarle County, but as being in the
                  City of Charlottesville.

               3. The trial court erred in denying the motion to strike the
                  evidence, renewed after the completion of all evidence on the
                  grounds the evidence was insufficient as a matter of law
                  because the testimony of Commonwealth witness Paul Welch
                  that [appellant] was driving was inherently incredible.

                                            A. Perjury

       Appellant first contends that the trial court erred in finding the evidence was sufficient to

convict her of perjury in violation of Code § 18.2-434. Specifically, appellant argues that

because the Commonwealth did not prove what questions were asked to appellant that elicited

allegedly perjurious responses, the evidence did not rise to the high quantum of proof necessary

to sustain a perjury conviction. Appellant’s argument is without merit.

       “The common law crime of perjury is codified at Code § 18.2-434.” Williams v.

Commonwealth, 8 Va. App. 336, 339, 381 S.E.2d 361, 363 (1989). Code § 18.2-434 provides in

pertinent part: “If any person to whom an oath is lawfully administered on any occasion

willfully swears falsely on such occasion touching any material matter or thing . . . he is guilty of

perjury, punishable as a Class 5 felony.” “[I]n order to sustain a perjury conviction under this

statute, the Commonwealth [bears] the burden of proving: (1) that an oath was lawfully

administered; (2) that the defendant wilfully swore falsely; and (3) that the facts to which he


                                                -8-
falsely swore were material to a proper matter of inquiry.” Mendez v. Commonwealth, 220 Va.
97, 102, 255 S.E.2d 533, 535 (1979). To be material, the testimony at issue “must have been

relevant in the trial of the case, either to the main issue or some collateral issue.” Holz v.

Commonwealth, 220 Va. 876, 881, 263 S.E.2d 426, 429 (1980). Additionally, sustaining “a

perjury conviction under Code § 18.2-434 requires proof of falsity from the testimony of at least

two witnesses or other corroborating evidence of falsity in the event the case is supported by the

testimony of only one witness.” Keffer v. Commonwealth, 12 Va. App. 545, 549, 404 S.E.2d
745, 747 (1991).

       The allegedly perjurious statements at issue are appellant’s denials before the general

district court that she drove from the scene of the accident to her apartment and that she told

Miller about her suspended license. Appellant does not contest that she was under oath when she

testified at the general district court trial, a fact apparent from the record. The materiality of her

testimony is likewise evident. Appellant was tried in general district court for driving a motor

vehicle while her license was suspended, and her statements concern whether she was driving

and whether her license was suspended at the time—both of which are issues “relevant in the

trial of the case.” Holz, 220 Va. at 881, 263 S.E.2d at 429. Finally, the Commonwealth satisfied

its burden of establishing the falsity of the statements through sufficient corroborating evidence.

       Welch’s testimony established that appellant drove away from the scene of the accident;

however, because a perjury conviction “requires proof of falsity from the testimony of at least

two witnesses or other corroborating evidence of falsity,” Keffer, 12 Va. App. at 549, 404 S.E.2d

at 747, the Commonwealth was required to produce an additional witness or other corroborating

evidence to sustain its burden. It did so here through the introduction of appellant’s out of court

confessions on two occasions to different officers who she knew were investigating the accident.



                                                 -9-
       Miller testified that appellant told him “she was not driving the vehicle when the crash

occurred, but her mother was very upset after the crash and so she drove the vehicle home,” a

statement consistent with Welch’s testimony. Furthermore, with respect to her license

suspension, Miller additionally testified that appellant told him she had not admitted to driving

away from the scene earlier in the investigation because her license was suspended.

Additionally, Scopelliti testified that appellant told him that “she drove off after the accident,” a

statement consistent with the accounts of both Welch and Miller.

       Although she was not under oath when she spoke to the two officers, the fact that,

knowing her privilege to drive had been suspended, she confirmed for investigating officers that

she had in fact driven sufficiently corroborates Welch’s testimony for a conviction under Code

§ 18.2-434. The trial court’s conclusion draws further support from its evaluation of appellant’s

testimony in her own defense, which gave the trial court the opportunity to assess her credibility

and believe or disbelieve it accordingly. See Marable v. Commonwealth, 27 Va. App. 505,

509-10, 500 S.E.2d 233, 235 (1998) (“In its role of judging witness credibility, the fact finder is

entitled to disbelieve the self-serving testimony of the accused and to conclude that the accused

is lying to conceal his guilt.”). Further, when a perjury defendant takes the stand, “corroboration

sufficient to satisfy the jury of the falsity of the oath may well arise from his demeanor and

manner of testifying.” Goins v. United States, 99 F.2d 147, 150 (4th Cir. 1938). Each element

of perjury was thus established by the evidence.

       Nonetheless, appellant contends that the perjury conviction cannot stand because the

Commonwealth “fail[ed] to prove the questions to which the answers were allegedly perjurious.”

Counsel for appellant concedes that he “has been unable to locate any Virginia appellate

precedents discussing the precise issue” of whether proof of the questions’ wording is necessary,

instead relying on persuasive case law from other jurisdictions in arguing that the evidence of
                                                - 10 -
appellant’s perjury was thus insufficient. Even were such proof required under Virginia law, the

evidence viewed in the light most favorable to the Commonwealth demonstrates that the

Commonwealth adequately established the questions that elicited appellant’s perjurious answers.

       Scopelliti testified that he took “very specific notes” of the questions the Commonwealth

asked appellant during the October 8, 2013 general district court trial, saying that he was

“keeping track of what was asked and what was answered.” Specifically, Scopelliti testified that

“[a]s the Commonwealth asked questions, she was reading from Officer Miller’s notes, and

[Scopelliti] had the same notes as Officer Miller,” on which he underlined the exact questions as

the Commonwealth’s attorney asked them. To clarify the process, counsel for Patricia asked

Scopelliti: “So what you were doing is you were recording the questions asked?,” to which

Scopelliti replied, “On the piece of paper, yes.” Further, as recorded above, Scopelliti articulated

the questions asked during the general district court trial with a great degree of specificity during

his circuit court testimony.

       Appellant further argues that because Scopelliti’s recitation of the questions did not

expressly mention such details as the date of the incident or where the incident occurred, the

evidence was insufficient to convict appellant of perjury because she could have been truthfully

denying driving or discussing her license at another time. This argument fails because both

questions specifically mentioned appellant speaking with Miller, and appellant testified that she

had “never before” had contact with Miller prior to him questioning her at her apartment after the

May 26, 2013 accident. Appellant emphasizes that “we must know the context immediately

preceding and following” the questions eliciting perjurious responses, citing People v. Wills, 347
N.E.2d 188, 192 (Ill. 1978), for support. The context of the questions at issue here was a general

district court trial involving the May 26, 2013 Albemarle County car accident, and therefore all

questions asked contemplated the events of that day. “[T]he Commonwealth need only exclude
                                                - 11 -
reasonable hypotheses of innocence that flow from the evidence, not those that spring from the

imagination of the defendant.” Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d
27, 29 (1993). To the extent that appellant argues her denials were truthful in that she was

referring to another date or location, the trial court properly rejected that hypothesis of innocence

because it did not “flow from the evidence,” and the Commonwealth has no burden to disprove

any fantastic hypothesis posited by appellant. Id.

       Accordingly, the trial court’s decision to convict appellant of perjury was not plainly

wrong and was supported by competent evidence.

                                             B. Venue

       In her second assignment of error, appellant contends that the trial court erred in

concluding that Albemarle County was a proper venue for trial of an offense committed in the

Albemarle County General District Court. Specifically, appellant argues that because the

Albemarle County General District Court is located in the Albemarle County Courthouse, which

is situated within the City of Charlottesville, the trial court was an improper venue for appellant’s

perjury trial. This Court disagrees.

       Code § 19.2-244, the statute governing venue in criminal prosecutions, states in part:

“Except as otherwise provided by law, the prosecution of a criminal case shall be had in the

county or city in which the offense was committed.” (Emphasis added). The Commonwealth

bears the burden of proving venue by direct or circumstantial evidence, and a “criminal charge

cannot be sustained unless the evidence furnishes the foundation for a ‘strong presumption’ that

the offense was committed within the jurisdiction of the court.” Keesee v. Commonwealth, 216
Va. 174, 175, 217 S.E.2d 808, 809-10 (1975) (quoting Harding v. Commonwealth, 132 Va. 543,

548, 110 S.E. 376, 378 (1922)).



                                               - 12 -
       Neither party disputes that appellant’s perjury took place within the Albemarle County

Courthouse or that the Albemarle County Courthouse is located within the bounds of the City of

Charlottesville. Without more, these facts would indicate that the Circuit Court of the City of

Charlottesville is the proper venue for the perjury prosecution under Code § 19.2-244. That

statute, however, contains an important proviso—“[e]xcept as otherwise provided by law.”

Here, the charter of the City of Charlottesville, as amended, contains additional provisions

affecting venue, and it is the proper interpretation of these provisions that determines this issue.

       In 1888, the General Assembly enacted a statute rechartering the Town of Charlottesville

as a city. 1888 Va. Acts 411-417. The statute did not include language carving out the

Albemarle County Courthouse and its lands as remaining part of Albemarle County, thus

drawing into question whether the courthouse was subject to county or city jurisdiction. 1888

Va. Acts 411-417. Perhaps recognizing this ambiguity, the General Assembly included language

stating: “The property now belonging to the county of Albemarle within the limits of the city of

Charlottesville, shall be subject to the joint jurisdiction of the county and city authorities, and

shall not be subject to taxation by the authorities of either county or city.” 1888 Va. Acts 415.

The following section of the statute clarified that “the courthouse and jail and their respective

lots and other buildings thereon” were among the “property” subject to joint jurisdiction. 1888

Va. Acts 416.

       This language has remained substantially similar in every subsequent version of the

statute. See, e.g., 1908 Va. Acts 442, 455-56 (repealing and replacing 1900 version of act

creating a new charter for the City of Charlottesville and providing that “[t]he property now

belonging to the county of Albemarle within the limits of the city of Charlottesville, shall be

within and subject to the joint jurisdiction of the county and city authorities and officers, and

shall not be subject to taxation by the authorities of either county or city . . .”); see also 1900 Va.
                                                 - 13 -
Acts 1142; 1946 Va. Acts 746. The present version of the City of Charlottesville charter states:

“The property now belonging to the County of Albemarle within the limits of the City of

Charlottesville shall be within and subject to the joint jurisdiction of the county and city

authorities and officers, and shall not be subject to taxation by the authorities of either county or

city . . . .” Charlottesville, Va. Code of Ordinances § 48 (2016). This provision remains

unchanged from the language of the 1946 Act.

       The issue in this assignment of error turns on the meaning of “joint jurisdiction” as used

in the charter. “Jurisdiction” and “venue” are related, but distinct, concepts. To affect the

outcome of this case, the joint jurisdiction at issue must affect venue for criminal cases arising on

property subject to that joint jurisdiction. This Court can conclude from the charter provision’s

language that its grant of “joint jurisdiction” necessarily implies such an effect on venue. As

appellant concedes on brief, “the word ‘jurisdiction’ [generally] refers to courts.” See

Jurisdiction, Black’s Law Dictionary (10th ed. 2014) (defining “jurisdiction” as “a government’s

general power to exercise authority over all persons and things within its territory,” “a court’s

power to decide a case or issue a decree,” and “a geographic area within which political or

judicial authority may be exercised”). To grant the county the power to exercise authority over

county property located within the city, but deny county courts authority to decide cases arising

from the county’s power over that property is to render the contemplated grant of jurisdiction a

nullity. The charter provision need not specifically mention its effect on venue for criminal

prosecutions because that effect is a corollary of the grant of joint jurisdiction: for a court to

exercise its granted jurisdiction over actions arising on the property, that court must also be a

proper venue for such actions.

       Having concluded that the charter’s grant of “joint jurisdiction” affects venue for crimes

occurring on property subject to the joint jurisdiction, this Court now addresses appellant’s
                                                - 14 -
contention that the joint jurisdiction shared by the “county and city authorities” requires mutual,

united action by Albemarle and Charlottesville officials to prosecute cases arising in the

Albemarle courthouse. Appellant argues that such joint jurisdiction is distinct from concurrent

jurisdiction, which is “jurisdiction exercised by different courts, at the same time, over the same

subject-matter, and within the same territory, and wherein litigants may, in the first instance,

resort to either court indifferently.” Murray v. Roanoke, 192 Va. 321, 327, 64 S.E.2d 804, 808

(1951). This argument is without merit.

       Courts throughout the country have used the words “joint” and “concurrent”

interchangeably when addressing similar situations in which two governing bodies share a grant

of jurisdiction. See, e.g., In re Estate of Cassidy, 313 A.2d 435, 438 (Me. 1973) (“Concurrent

jurisdiction means joint and equal jurisdiction.”); State v. King, 142 N.E.2d 222, 225 (Ohio

1957) (“Jurisdiction, as here used, means the authority to hear and determine a cause.

Concurrent, as here used, means that which is joint and equal in authority. . . . ‘Concurrent’ . . .

means a court having the same authority to hear and determine causes of like nature to that

which is then charged against one accused of an offense.”); Commonwealth v. Fels, 428 A.2d
657, 659 (Pa. Super. 1981) (using “joint” and “concurrent” interchangeably); see also, e.g., N.

Shore Boom & Driving Co. v. Nicomen Boom Co., 212 U.S. 406, 412 (1909) (“Where there is a

Federal law which it is claimed also applies to the subject and requires the consent of the Federal

Government, then there is a concurrent or joint jurisdiction of the state and National

governments . . . .”). Dictionaries in common use further demonstrate the commonality of the

two words. See, e.g., Joint, Black’s Law Dictionary, supra, (defining “joint” when used “of a

thing” as “common to or shared by two or more persons or entities” and when used “of a person

or entity” as “combined, united, or sharing with another”); Joint, Webster’s Third New



                                                - 15 -
International Dictionary (2002) (defining “joint” as, among other things, “shared by or affecting

two or more”).

       Because “joint jurisdiction” and “concurrent jurisdiction” are functionally synonymous as

evidenced by their frequent interchangeable use in this context, the issue before this Court does

not turn on which adjective precedes “jurisdiction” in the charter’s language. Instead, this Court

must look to the exercise of jurisdiction contemplated by the charter to determine whether the

joint jurisdiction must be exercised by both jurisdictions simultaneously or whether the city and

county merely share joint authority to exercise jurisdiction.

       Joint or concurrent jurisdiction granted to governing authorities, “to be of value to the

respective [authorities] or to any one, must have a practical application.” J.S. Keator Lumber

Co. v. St. Croix Boom Corp., 38 N.W. 529, 543 (Wis. 1888). If the charter required the city and

county to act jointly in criminal prosecutions arising in the Albemarle County Courthouse, a city

and county grand jury would have to meet together and issue a joint indictment; city and county

Commonwealth’s attorneys would have to appear jointly and prosecute the case together; and

city and county judges would have to decide jointly to convict a defendant. As appellant

observes on brief, “[a]ll of this is in impracticability.” Because “[t]he plain, obvious, and

rational meaning of a statute is to be preferred over any curious, narrow, or strained

construction,” Commonwealth v. Zamani, 256 Va. 391, 395, 507 S.E.2d 608, 609 (1998), and

statutes should be construed so as to avoid an absurd result, Ford Motor Co. v. Gordon, 281 Va.
543, 549-50, 708 S.E.2d 846, 850 (2011), this Court finds that the “joint jurisdiction”

contemplated by the charter grants either the city or the county authority to prosecute offenses

taking place within the Albemarle County Courthouse.

       Notwithstanding, appellant argues that Fitch v. Commonwealth, 92 Va. 824, 14 S.E. 272

(1896), necessitates the conclusion that venue was improper. In that case, the Supreme Court
                                               - 16 -
addressed where venue was proper when the defendant committed perjury in the Augusta County

Courthouse. The courthouse was located entirely within the Staunton city limits, and thus was

“within the territorial jurisdiction of [Staunton’s] Hustings Court.” Id. at 828, 14 S.E. at 273.

Accordingly, the Supreme Court concluded that “[t]he County Court of Augusta county would

have no jurisdiction of the offence, although committed in the court, for the reason that the

offence took place outside of its territorial jurisdiction over crimes.” Id. Although the facts in

Fitch are analogous, that case is nonetheless distinguishable from the case at bar because no

statutory authority or other legal provision existed at the time granting Augusta County shared

jurisdiction over crimes committed on county property located within Staunton city limits. Such

would be the result in the case at bar but for the charter provision granting the City of

Charlottesville and Albemarle County “joint jurisdiction” over county property located within

city limits. That provision coincides with the “otherwise provided by law” caveat in Code

§ 19.2-244 and makes the Albemarle County Circuit Court a proper venue for perjury committed

inside the Albemarle County Courthouse.

       Accordingly, because the General Assembly’s broad grant of “joint jurisdiction” in the

charter encompasses the authority exercised by the trial court here in trying appellant for perjury,

this Court affirms the trial court’s ruling that the Albemarle County Circuit Court was a proper

venue for appellant’s perjury trial.

                                C. Driving on a suspended license

       In her third assignment of error, appellant argues that the trial court erred in finding the

evidence sufficient to convict her of driving while having a suspended license “because the

testimony of Commonwealth witness Paul Welch that [appellant] was driving was inherently

incredible.” This contention is also without merit.



                                               - 17 -
       “The trier of fact is the sole judge of the credibility of the witnesses, unless, as a matter of

law, the testimony is inherently incredible.” Juniper v. Commonwealth, 271 Va. 362, 415, 626
S.E.2d 383, 417 (2006) (quoting Walker v. Commonwealth, 258 Va. 54, 70-71, 515 S.E.2d 565,

575 (1999)). “The credibility of the witnesses and the weight accorded the evidence are matters

solely for the fact finder who has the opportunity to see and hear that evidence as it is presented.”

Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732 (1995).

       Appellant’s mere conjecture that “the sun would necessarily be to [Welch’s] back and

glaring in his rear view mirror” and that “financial considerations of a potential civil law suit

colored and clouded his perceptions,” without more, is hardly enough to justify the conclusion

that Welch’s testimony was inherently incredible. To the contrary, the facts at bar indicate that

Welch was a singularly credible witness. This Court defers to the trial court’s findings of fact,

see Williams, 278 Va. at 193, 677 S.E.2d at 282, and the trial court here accorded Welch’s

testimony “great weight.” It specifically noted the “great deal of detail in his recollection,” and

observed that “[o]n cross-examination he was able to give even more details.” The trial court

concluded that “I just don’t find anything in cross-examination that really attacked or that took

away from Mr. Welch’s credibility.” Accordingly, because the trial court’s decision was thus

rooted in credible evidence and was not plainly wrong, this Court affirms appellant’s conviction

for driving on a suspended license.

                                        IV. CONCLUSION

       For the foregoing reasons, this Court affirms appellant’s convictions for perjury and

driving on a suspended license, third offense.

                                                                                            Affirmed.




                                                 - 18 -